DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview and subsequent
email authorization with Nicholas Panno on 08/31/2022.
The application has been amended as follows:
1. (Currently Amended) An automatic vertical farming system comprising: 
a frame surrounding at least one shoot zone and at least one root zone and ing a plurality of vertical plant growth structures within an area surrounded by the frame such that each of the vertical plant growth structures is arranged in a plane oriented vertically with respect to the frame, the plane defining, for each of the vertical plant growth structures, a growth surface area from which plant stems emerge on one side, facing the at least one shoot zone, and a root surface area from which plant roots emerge on an opposite side, facing the at least one root zone, wherein: 
the at least one shoot zone is shared by two respective growth surface areas of adjacent vertical plant growth structures horizontally opposed to one another and arranged so that respective plant stems emerge horizontally facing one another from the two respective growth surface areas, 
and the at least one root zone is shared by two respective root surface areas of each vertical plant growth structure horizontally opposed to one another and arranged so that respective plant roots emerge horizontally facing one another from the two respective growth surface areas; 
at least one light coupled to the frame and configured to illuminate the at least one growth area; 
at least one liquid conduit coupled to the frame and configured to supply liquid to and from the at least one growth area; 
at least one gas conduit coupled to the frame and configured to supply gas to and from the at least one growth area; 
at least one robot disposed on a top side of the frame and movably supported by the frame, wherein the top side of the frame is above the at least one growth area and the robot is movably supported so that it is movable to traverse the at least one growth area above the at least one growth area, the at least one robot comprising at least one tool configured to manipulate the plurality of vertical plant growth structures; 
and a control system including at least one processor configured to automatically control illumination by the at least one light, liquid flow through the at least one liquid conduit, gas flow through the at least one gas conduit, and operation of the at least one robot.

2. (Canceled)

3. (Currently Amended) The system of claim 1, wherein the at least one vertical plant growth structure includes a growth module or vertical comb frame defining a plurality of spaces each configured to accept a single puck module.

18. (Currently Amended) An automatic farm control method comprising:
automatically controlling, by a control system including at least one processor, illumination by at least one light, the at least one light being coupled to a frame surrounding at least one shoot zone and at least one root zone and ing a plurality of vertical plant growth structures within an area surrounded by the frame such that each of the vertical plant growth structures is arranged in a plane oriented vertically with respect to the frame, the plane defining, for each of the vertical plant growth structures, a growth surface area from which plant stems emerge on one side, facing the at least one shoot zone, and a root surface area from which plant roots emerge on an opposite side, facing the at least one root zone, wherein: 
the at least one shoot zone is shared by two respective growth surface areas of adjacent vertical plant growth structures horizontally opposed to one another and arranged so that respective plant stems emerge horizontally facing one another from the two respective growth surface areas, 
and the at least one root zone is shared by two respective root surface areas of each vertical plant growth structure horizontally opposed to one another and arranged so that respective plant roots emerge horizontally facing one another from the two respective growth surface areas, and 
the at least one light is configured to illuminate the at least one growth area; 
automatically controlling, by the control system, liquid flow through at least one liquid conduit coupled to the frame and configured to supply liquid to and from the at least one growth area; automatically controlling, by the control system, gas flow through at least one gas conduit coupled to the frame and configured to supply gas to and from the at least one growth area; and automatically controlling, by the control system, operation of at least one robot disposed on a top side of the frame and movably supported by the frame, or another frame, wherein the top side of the frame is above the at least one growth area and the robot is movably supported so that it is movable to traverse the at least one growth area above the at least one growth area, the at least one robot comprising at least one tool configured to manipulate the plurality of vertical plant growth structures.

25. (canceled) 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1,3-16, 18-24, 26-29 are allowed. 
The prior art of record fails to teach or suggest an automatic vertical farming system and method with the particulars of a frame, a plurality of vertical plant growth structures, a light, a liquid conduit, a gas conduit, a robot, and a control system as claimed. Specifically, the prior art in combination fails to teach or suggest the particulars of the at least one shoot zone is shared by two respective growth surface areas of adjacent vertical plant growth structures horizontally opposed to one another and arranged so that respective plant stems emerge horizontally facing one another from the two respective growth surface areas, and the at least one root zone is shared by two respective root surface areas of each vertical plant growth structure horizontally opposed to one another and arranged so that respective plant roots emerge horizontally facing one another from the two respective growth surface areas. (Please see Applicant Arguments/Remarks Made in an Amendment dated 04/29/2022)
	The prior art of Creechley discloses two respective growth areas and two respective root surface areas that are horizontally adjacent such that respective plant stems and roots emerge in the same direction. Please see annotated figs 5A+5B in final rejection pg 5 mailed 03/15/2022.  The vertical plant growth structure of Creechley would have to be broken and bent vertically such that it were imposed on itself to meet the claimed invention rendering the growth system inoperable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHADA ALGHAILANI/
Examiner
Art Unit 3643


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643